Citation Nr: 0427059	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  97-20 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
for the purpose of accrued benefits under 38 U.S.C. § 5121.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1990 
to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2004, the appellant and his spouse appeared for a 
hearing at the RO, before the undersigned Veterans Law Judge, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In December 1996, at age 34, the veteran died of a bullet 
wound to the head.  The cause of death was determined to be 
suicide.  

3.  The only disability for which service connection had been 
established was a left ulnar nerve injury, status post 
transposition of the ulnar nerve, rated as 30 percent 
disabling.  

4.  At the time of her death, the veteran's perfected claim 
for service connection for an acquired psychiatric 
disability, including post traumatic stress disorder (PTSD) 
was in remand status.  

5.  An acquired psychiatric disorder, variously diagnosed, 
including as a generalized anxiety disorder, had its onset 
during the veteran's active service.  

6.  The acquired psychiatric disability, which had its onset 
during the veteran's active service, resulted in mental 
unsoundness, which resulted in suicide and death.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, variously diagnosed, 
including as a generalized anxiety disorder, was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5121 (West 2002); 38 C.F.R.§ 3.303 (2003).  

2.  A service connected disability caused the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.302, 3.312 (2002).  

3.  The criteria for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 
5107 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the ex-spouse of a female veteran and the 
custodian of their three children.  Both the veteran and the 
appellant were remarried to others at the time of her death.  
The death certificate shows that, in December 1996, at age 
34, the veteran died of a bullet wound to the head.  The 
cause of death was determined to be suicide.  The only 
disability for which service connection had been established 
was a left ulnar nerve injury, status post transposition of 
the ulnar nerve, rated as 30 percent disabling.  However, 
prior to her death, the veteran had perfected a timely appeal 
for service connection for a mental disorder.  The Board 
construed the issue to be service connection for an acquired 
psychiatric disability, to include PTSD.  The case was in 
remand status when the veteran died.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the February 2004 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  He 
was told, "If there is any other evidence or information 
that you think will support the claim, please let us know 
(emphasis added)."  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, as the initial unfavorable 
rating decision was rendered in January 1997, years before 
VCAA became law.  Moreover, the rating decision, statement of 
the case, and February 2004 VCAA letter notified the 
appellant and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which were 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  Social Security 
Administration (SSA) records are in evidence.  VA records 
have been obtained.  Prior to her death, the veteran was 
examined by VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the claimant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  The law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, her 
children may be paid periodic monetary benefits to which she 
was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121(a)(2)(B) (West 
2002); 38 C.F.R. § 3.1000(a)(1)(ii) (2003).  

Service-connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter [38]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  

Background and Analysis  The service medical records show the 
veteran's psychiatric status was normal when she was examined 
for service in January 1990.  In early December 1990, while 
stationed in [redacted], the veteran requested a pregnancy test.  
Two days later, the test was reported to be negative.  There 
was no report of sexual trauma or psychiatric symptoms.  
Notes dated in February 1991 reflect the veteran's pregnancy.  
In particular, an orthopedic consultation note, dated 
February 7, 1991, indicates the veteran was 9 weeks pregnant.  
Again, there was no report of sexual trauma or psychiatric 
symptomatology.  

When she was examined for separation from service, in April 
1991, the veteran's psychiatric status was reported to be 
normal.  However, in the physician's summary, it was noted 
that she had headaches related to stress, insomnia and 
nightmares since Saudi Arabia, and excessive worry.    

Service personnel records show the veteran was in Germany 
from December [redacted] 1990 to April [redacted] 1991.  They do not reflect 
service in Southwest Asia.  However, the record does contain 
travel orders, dated February 5, 1991, authorizing the 
veteran to travel from Saudi Arabia to the Federal Republic 
of Germany, to return to her parent unit.  We find this to be 
sufficient documentation of the veteran's service in 
Southwest Asia at the height of hostilities.  

The veteran had a general VA examination in July 1991.  Her 
left ulnar nerve injury and pregnancy were noted.  On this 
examination, there were no complaints, findings or diagnoses 
of psychiatric symptomatology or sexual trauma during 
service.  

The birth certificate shows the veteran's youngest child was 
born August [redacted], 1991.  The appellant was listed as the 
father.  

In September 1991, the veteran wrote that she was still 
suffering from nightmares and irrational bouts of rage.  

A VA clinical note, dated in late December 1991, shows that 
the veteran wanted to be evaluated for post-traumatic stress 
disorder (PTSD).  She stated that she was in Saudi Arabia and 
injured her left arm.  She acknowledged that she was not in 
combat.  Also, she was pregnant while in Saudi Arabia and her 
father died of cancer while she was in the service.  She 
complained that she was having mood swings, was unable to 
cope with stresses and wanted to strike out at others.  There 
were no reports of psychiatric symptoms during service or of 
sexual trauma.  The diagnosis was a possible adjustment 
disorder, considering the possibility of depression and PTSD.  

The veteran was admitted to a VA medical center in early 
January 1992.  The admitting note shows that she was angry 
and had trouble dealing with her children.  She said she was 
in her usual good state of mental health until going 
overseas.  She stated that she had been laid off and could 
not find work, so she joined the service.  She was then sent 
to Germany and then to Saudi Arabia.  She fell while holding 
a heavy ammunition box and severely injured her left elbow, 
resulting in permanent nerve damage.  After service, she was 
unable to find a job mostly due to decreased function in her 
left arm.  She also complained of increased depression 
because she could not take care of her family.  She reported 
decreased sleep, and increased checking of doors and worrying 
about her children.  She felt very anxious when in a crowd of 
people.  She denied alcohol and drug use.  She reported that 
she ran away from home at age 15 and returned at age 18.  She 
claimed she was sexually harassed by her stepfather and 
sexually abused by her brother.  She was appropriately 
dressed.  Speech had a normal rate and tone.  She was 
oriented and her memory was intact.  There was no primary 
thought disorder.  Her mood was dysthymic.  Affect was mood 
congruent.  She denied suicidal thoughts or ideation.  The 
assessment was adjustment disorder with mixed mood and 
conduct, and generalized anxiety disorder, rule out social 
phobia.   

A January 1992 consultation report contains complaints of 
mood lability, irritability, anger outbursts and fear that 
she might hurt her children.  She was diagnosed with an 
adjustment disorder, with mixed emotional features, and 
generalized anxiety disorder.  Her service was reviewed 
without mention of sexual trauma or psychiatric symptoms in 
service.  Since returning home, the veteran had anxiety and 
irritability with everyday activities.  She had mood lability 
and emotional outbursts at her husband and children.  She 
reported social anxiety, insomnia, dreams of Saudi Arabia and 
fears that she would lose control and hurt one of her 
children.  She gave a history of thinking of shooting herself 
while in Saudi Arabia.  She reportedly was examined by a 
psychiatrist and told she needed some rest and sleep.  She 
reportedly left an abusive home situation at age 15.  She 
told of abusing cannabis for 3 to 4 weeks and having an 
"occasional" wine cooler.  She reported marital stress 
related to an "affair" in Germany after Saudi Arabia.  On 
mental status examination, she was alert, oriented, and 
cooperative, with good eye contact and appropriate dress, 
without abnormal movements or mannerisms.  Her speech was 
fluent and of normal tone.  Her mood was mildly depressed 
with an anxious affect.  Thought was logical.  Insight was 
fair and judgment was intact.  Findings were positive for 
impulsiveness, guilt related to the affair, and low self-
esteem.  Memory was intact.  The diagnosis was a generalized 
anxiety disorder and cannabis abuse.  The examiner noted that 
he doubted PTSD.  A borderline personality disorder was also 
considered.  

A VA PTSD examination was performed in February 1992.  The 
veteran reported that she dropped out of school in the 10th 
grade and ran away because of family problems.  Of her 
military service, she stated that she needed more income and 
joined in May 1990.  She went to Saudi Arabia in December 
1990 and returned to Germany in February 1991, and then to 
the United States in April 1991.  She said she was only in 
Saudi Arabia about 2 months.  She was apparently pregnant 
before going and that was one reason she was subsequently 
sent to Germany.  She was never in an area which was actually 
shelled, but they could hear attacks elsewhere.  She admitted 
to an affair in Germany and stated that she was raped.  She 
reportedly awoke several times a night.  She stated that she 
had bad dreams 2 or 3 times a week.  They were peculiar and 
did not seem to be associated with stressors.  She saw clowns 
in a circus at the same time she was seeing herself in a 
foxhole.  Subjectively, she complained that she had lots of 
anger and exploded.  She had trouble sleeping, became very 
depressed and had suicidal thoughts.  She had trouble with 
her children because they made a lot of fuss and sometimes 
she was unable to take it.  She told of bad dreams 3 times a 
week.  She did not mention flashbacks or intrusive thoughts.  
On mental status examination, she was noted to have a rather 
flighty, hysterical manner.  She frequently laughed, at times 
inappropriately.  She was oriented, with good recall.  Affect 
was not flat but was inappropriate at times.  Mood showed no 
evidence of significant anxiety or depression.  Thinking was 
not concrete.  There was no evidence of rambling, looseness 
of associations, or tangentiality.  The diagnosis was history 
of anxiety and depression since going in the service.  The 
examiner expressed the opinion that there were not enough 
symptoms to support a diagnosis of PTSD.  A mixed personality 
disorder, manifested by hysterical and explosive elements was 
also diagnosed.  

In a statement received in February 1992, the veteran 
reported that she was sent to war pregnant in December 1990.  
She told of attempting suicide in January 1991.  She noted 
her left arm injury and pneumonia in January 1991.  She told 
of collapsing on two occasions.  She was returned to Germany, 
where she was raped in March 1991.  

VA clinical notes for 1992 show psychiatric complaints and 
treatment.  There were frequent complaints relating to the 
stress of dealing with her children.  The diagnosis was 
generalized anxiety disorder.  

In her September 1992 appeal, the veteran listed numerous 
incidents during service which she found stressful.  

In November 1992, the veteran testified before a hearing 
officer at the RO.  She gave testimony that after her return 
to Germany, she had an affair with someone who would listen 
and talk to her.  They would sit and talk, and walk around 
downtown.  They end up having a physical relationship.  She 
stated that on one occasion, she and another soldier ran into 
a husband and wife he knew.  They went to the couple's home, 
where she fell asleep.  She awoke to find half of her clothes 
removed and the husband "doing his thing."  His wife came 
in and they got into a fistfight.  She admitted that she did 
not report the situation.  She testified that she had a lot 
of guilt feelings over the incident.  In addition to other 
information provided at the hearing, she described continuing 
symptoms of anger, sleep disturbance and insecurity.  She 
reported that she still smoked marijuana occasionally.  

In May 1994, the veteran was admitted to a VA medical center 
after cutting her wrists.  She reportedly was depressed and 
spent a lot of time in the woods.  She reported that while in 
Saudi Arabia, she put a gun to her mouth.  The diagnosis was 
adjustment disorder, dysthymia, possible substance abuse and 
rule out PTSD.  Borderline and hysteroid personality 
disorders were diagnosed.  

VA clinical records from June 1994 to March 1996 are in 
evidence.  In June 1994, the veteran reported sexual abuse 
from age 15 to 18 and then at age 29, when in the service.  
The veteran also described her ongoing symptoms, including 
nightmares about Saudi Arabia.  

Another VA mental examination was conducted in June 1995.  
The veteran reported a divorce in 1993 with the children in 
the custody of the appellant.  She had remarried and had a 
stepson, age 5.  She said that she still had a bad temper and 
exploded.  She stated that when under stress, she had panic 
attacks.  About 2 to 3 times a week, she had nightmares of 
kids in danger or getting attacked while in Saudi Arabia.  On 
mental status examination, she was noted to relate in an 
immature, hysteroid manner.  She was inappropriately dressed 
in a very short skirt.  She was well oriented with good 
recall and appropriate affect.  Her mood showed no outward 
evidence of anxiety or depression.  Her thinking was not 
concrete and there was no evidence of looseness of 
associations, tangentiality, rambling or paranoid ideation.  
Judgment and insight were intact.  The diagnosis was history 
of anxiety and depression.  It was the doctor's opinion that 
there was not enough evidence to make a diagnosis of PTSD.  
He noted that all of her symptoms were subjective with no 
proof in the record of her stressors.  A mixed personality 
disorder manifested by hysterical, explosive and borderline 
features was diagnosed.  

In April 1996, the veteran had an extensive psychological 
evaluation for SSA.  She alleged that she was not able to 
work due to severe anxiety, panic attacks, sleep problems, 
nightmares and explosive temper.  She stated that anxiety 
began while she was in Germany and that she was treated for 
it.  She reported that her anxiety and panic attacks became 
worse after she was sent to Saudi Arabia.  Despite her 
reported feelings of anxiety and diminished attention, the 
veteran performed in an excellent manner on all subtests.  
The diagnoses were panic disorder with agoraphobia, 
generalized anxiety disorder, and avoidant and borderline 
personality traits.  The psychologist noted that the veteran 
described a long history of panic attacks, anxiety disorder 
and some personality traits which interfered with her social 
and occupational functioning.  

In May 2004, the appellant and his spouse appeared at a 
hearing and testified of the veteran.  She had reportedly 
told him of being raped in service.  Upon her return from 
service, it was noted that her personality changed and she 
became very violent with her children.  The oldest child told 
the appellant of an episode when the veteran put a gun in her 
mouth and told the child she was going to blow her head off.  

Summary  Service connection for PTSD requires a diagnosis of 
the disorder by a trained medical professional.  38 C.F.R. 
§ 3.304(f) (2003).  In this case, the veteran was 
specifically examined twice for PTSD and, on both occasions, 
the doctor expressed the opinion that he could not make a 
diagnosis of PTSD.  Review of the record shows that despite 
the veteran's long treatment and multiple examinations, there 
is no diagnosis of PTSD.  Without a diagnosis from a 
physician or other medical professional who is competent to 
make the diagnosis, service connection for PTSD cannot be 
granted.  

In the physician's summary, on the April 1991 separation 
examination, it was noted that the veteran had headaches 
related to stress, insomnia and nightmares since Saudi 
Arabia, and excessive worry.  A diagnosis was not made at 
that time, but similar symptoms were diagnosed as a 
generalized anxiety disorder only a few months after service.  
The similarity of symptoms noted on separation examination 
and those diagnosed as a generalized anxiety disorder in 
December 1991, leads us to conclude that we can not 
reasonably dissociate the symptoms in service from the 
symptoms in December 1991 and the diagnosis made at that 
time.  Moreover, the record shows that these symptoms were 
recurrent and chronic throughout the veteran's post service 
years.  Thus, the record establishes that the symptoms in 
service represented a chronic psychiatric disability.  We 
note various diagnoses; however, the diagnosis of a 
generalized anxiety disorder appears frequently enough that 
we may characterize the disability incurred in service as an 
acquired psychiatric disorder, variously diagnosed, including 
as a generalized anxiety disorder.  We grant service 
connection for this disability.  

Service connection for the Cause of the Veteran's Death  
Service connection for the cause of the veteran's death may be 
granted if the evidence shows that disability incurred in or 
aggravated by service contributed substantially or materially 
to cause death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must 
be shown that there was a causal connection.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2003).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. § 3.312(b) and (c) 
(2003).  

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that caused 
the veteran's death, that is, suicide by gunshot wound, may 
be service-connected.  Under the laws administered by VA, 
service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.302 (2003); see also Sheets v. 
Derwinski, 2 Vet. App. 512 (1992).  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a) 
(2003).  

Review of the record does not disclose any reasonable 
adequate motive for suicide.  Therefore, the veteran's 
suicide must be presumed to be due to mental unsoundness.  
38 C.F.R. § 3.302(b)(2) (2003).  Since the veteran's mental 
unsoundness was service-connected, her death is service-
connected.  38 C.F.R. § 3.302(a)(3) (2003).  

Dependents' Educational Assistance  For the purposes of 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35, a child or surviving spouse of a veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than honorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the veteran's death, or is forcibly detained by a 
foreign government or captured, or where the veteran died as 
a result of a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3021 (2003).

Since the veteran died of a service-connected disability, 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is 
established.  38 U.S.C.A. §§ 3501, 5107 (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2003).  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed, including as a generalized anxiety 
disorder, for the purpose of accrued benefits under 38 U.S.C. 
§ 5121, is granted.  

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



